Citation Nr: 1114436	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected cervical herniated nucleus pulposus at C5-6 status post cervical fusion.  

2.  Entitlement to an initial compensable disability evaluation for the service-connected hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1997.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008.   

The Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge at the RO in January 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  

The issues of an increased rating in excess of 20 percent for the service-connected cervical spine disability and an increased compensable rating for the service-connected hypertension are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected cervical spine disability is manifested by complaints of pain and current findings of muscle spasm, guarding and tenderness of the cervical spine and a an overall level of functional loss due to pain and during flare-ups that more closely resembles that of restriction of forward flexion to less than 30 degrees, but more than 15 degrees.   


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 20 percent for the cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the action taken is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims (Court) held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2009).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  

Degenerative arthritis of the spine is rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation will be assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  


Analysis

The Board has carefully reviewed the evidence of record and finds that the evidence supports the assignment of an initial 20 percent disability evaluation for the service-connected cervical spine disability.  

The evidence of record for the period of the appeal shows that the service-connected cervical spine disability is manifested by forward flexion to 45 degrees; extension to 20 degrees; left lateral flexion to 40 degrees; right lateral flexion to 40 to 45 degrees; left lateral rotation to 45 to 50 degrees; and right lateral rotation to 45 to 50 degrees.  See the VA examination reports dated in January 2008 and August 2008.  

However, the Veteran demonstrated findings consistent with muscle spasm, guarding and pain that tends to increase with movement.  See the August 2008 VA examination report.  He also reported having flare-ups of neck pain that ranged from mild to severe.  

Upon examination in August 2008, the Veteran reported having weekly flare-ups of severe pain when he could not turn his head, sleep or lift items.  

Upon examination in January 2008, the Veteran reported having monthly flare-ups of mild pain.  There were objective findings of pain with motion and tenderness.  The Veteran reported having fatigue, stiffness, spasm, weakness, and decreased motion and some pain that radiated from his neck to his shoulder. 

The Board finds that this evidence tends support the claim for increase by showing the cervical spine condition is manifested by a disability picture that more nearly resembles that of forward flexion restricted to less than 30, but more than 15 degrees with some spasm and guarding. 

Accordingly, on his record, a rating of 20 percent for the service-connected cervical spine disability is warranted. 


ORDER

An increased, initial 20 percent rating for the cervical spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.   


REMAND

There also is evidence that tends to show that the service-connected cervical spine disability may have worsened since the January 2008 and August 2008 VA examinations.  

As discussed, a 20 percent rating for the service-connected cervical spine disability was assigned for the initial part of the appeal.  Thus, to address the question of worsening manifestation, the matter of a rating higher than 20 percent for the cervical spine disability remains pending completion of additional development. 
 
At the recent hearing in January 2011, the Veteran stated that his neck disability had progressed since the examination in 2008.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected cervical spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At the hearing in January 2011, the Veteran stated that he was receiving treatment for the service-connected cervical spine condition and for hypertension.  Thus, the RO must take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the cervical spine disability and hypertension.  

The RO should obtain the VA treatment records for treatment of the cervical spine disability and hypertension dated from March 2008.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to provide necessary, signed authorization, to enable VA to obtain all clinical records referable to treatment rendered for the service-connected cervical spine disability and hypertension.  

If the Veteran provides the completed authorizations, VA should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

2.  The RO also should take appropriate steps to obtain all records referable to treatment received by the Veteran for the service-connected cervical spine disability and hypertension from the VA Healthcare System dated since March 2008.  

3.  The RO then should schedule the Veteran for VA examinations to determine the current severity of the service-connected cervical spine disability and hypertension.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The appropriate examiner should elicit from the Veteran and record a complete medical history for each service-connected disability.

The examiner should report detailed clinical finding referable to service-connected hypertension in order to facilitate evaluating that condition in terms of the rating schedule.  

The other examiner should specify the range of motion in degrees of the cervical spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically note all symptomatology and manifestations caused by the cervical spine disability and should specify whether the cervical spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.

The examiner should report whether the cervical spine disability causes degenerative disc disease or other neurological manifestations.  If so, the examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest.  The examiner should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.

The examiner should provide a rationale for the opinions.

4.  Following completion of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


